NUMBER 13-22-00029-CV

                         COURT OF APPEALS

                THIRTEENTH DISTRICT OF TEXAS

                  CORPUS CHRISTI – EDINBURG

FRANK AHLGREN III AND
THE COPERNICAN, LLC,                                              Appellants,

                                       v.

FRANK AHLGREN JR.
AND ELISE LEAKE, AS
CO-TRUSTEES OF THE AHLGREN
MANAGEMENT TRUST,                                                   Appellees.


                 On appeal from the 261st District Court
                       of Travis County, Texas.


                                   ORDER

             Before Justices Longoria, Hinojosa, and Silva
                           Order Per Curiam

      Appellants Frank Ahlgren III and The Copernican, LLC have filed a motion to

review supersedeas order and an emergency motion for temporary relief. In their
emergency motion, appellants request that this Court “issue temporary relief . . . to

preserve the status quo pending the resolution of the supersedeas issues.” See TEX. R.

APP. P. 24.4(a)(1), (4); id. R. 24.4(c). Specifically, appellants request that this Court “order

that the district clerk accept a deposit tendered in the amount of court costs (plus interest

on those costs) as security for the monetary portion of the judgment.” Appellants further

request that we stay the trial court’s supersedeas order and any efforts to enforce the

underlying judgments. Appellees Frank Ahlgren Jr. and Elise Leake, as Co-trustees of

the Ahlgren Management Trust, have filed a response to appellants’ emergency motion

for temporary relief. Appellees have yet to file a response to the motion to review

supersedeas order.

       We grant appellants’ emergency motion for temporary relief in part and temporarily

stay execution or enforcement of the judgment, pending further order of this Court. See

id. R. 24.4(c). The Court orders appellees to file a response to the motion to review

supersedeas order on or before March 18, 2022.



                                                                         PER CURIAM

Delivered and filed on the
8th day of March, 2022.




                                               2